RUFFIN, Chief Judge,
concurring specially.
I concur in the majority opinion affirming the termination of parental rights; however, I write separately to address a conflict in the case law on one aspect of the standard for establishing parental misconduct or inability.
Before a court terminates a parent’s rights to his or her children, it must first find clear and convincing evidence of parental mi scon - duct or inability; only after such a finding is made may a court consider whether termination of parental rights is in the best interest of the child.15 In order to establish parental misconduct or inability, the legislature has determined that the following four factors must be proved:
(1) the child must be deprived; (2) the lack of proper parental care or control by the parent in question must cause the deprivation; (3) the cause of the deprivation must be likely to continue; and (4) continued deprivation must be likely to cause the child serious physical, mental, emotional, or moral harm.16
*572The focus in this case is the fourth factor, which requires evidence that the continued deprivation is likely to cause the children serious harm. The rules of statutory construction require that we “construe a statute according to its terms, . . . give words their plain and ordinary meaning, and . . . avoid a construction that makes some language mere surplusage.”17 Nonetheless, language in some of this Court’s previous cases has been read and cited by the State to suggest that the evidence supporting a finding of continuing deprivation is enough—in and of itself—to prove that the child will also be harmed by the deprivation.18 In In the Interest of K. S. W., this Court wrote:
The same circumstances that authorized the juvenile court’s determination that these children were deprived due to lack of proper parental control or to parental inability and that such deprivation was likely to continue further provided clear and convincing evidentiary support for the conclusion that such continued deprivation will cause or is likely to cause serious physical", mental, emotional, or moral harm to the children.19
This language has been reiterated in numerous other cases, often with no specific analysis of whether the fourth factor has in fact been proven.20
In another line of cases, however, this Court has confirmed that a finding of continuing deprivation is not enough to demonstrate that the deprivation is harmful to the child.21 Rather, these cases require affirmative evidence that the child will be seriously harmed by an ongoing parental relationship.22 Other panels of this Court have *573recognized that the two lines of cases conflict.23 It is time to resolve this issue and to provide clarity to the bar and the public whose rights are thereby affected.
Decided March 30, 2006.
Linda S. McKinley, for appellant.
Thurbert E. Baker, Attorney General, Shalen S. Nelson, Senior Assistant Attorney General, John P. Cheeley, Lawrence L. Washburn III, for appellee.
I believe the better practice is to require a specific showing of harm to the child, as “it is not automatically true that a finding that deprivation is likely to continue will support a finding that continued deprivation will harm the child. Otherwise, the fourth part of the test would have no meaning.”24 Thus, although evidence establishing continued deprivation may also show harm under a particular set of facts, such a finding is not automatic. To the extent prior cases may be read to hold that a finding of continuing deprivation is enough to prove that the child will be harmed by the deprivation, without requiring a specific finding of harm, I would disapprove them.25
In this case, however, I agree with the majority that the juvenile court did make specific findings which were sufficient to justify its conclusion that continued deprivation would cause serious mental, emotional and moral harm to the children.26 therefore concur in the judgment affirming the juvenile court’s termination of the mother’s parental rights to J. K. and J. K. II.27
I am authorized to state that Presiding Judge Johnson, Judge Ellington, and Judge Adams join in this special concurrence.

 See OCGA§ 15-11-94 (a).


 (Punctuation omitted.) In the Interest of L. G., 273 Ga. App. 468, 470-471 (2) (615 SE2d *572551) (2005); see also OCGA § 15-11-94 (b) (4) (A) (i)-(iv) (setting forth basis for court’s determination of parental misconduct or inability).


 Slakman v. Continental Cas. Co., 277 Ga. 189, 191 (587 SE2d 24) (2003).


 See In the Interest of K. S. W., 233 Ga. App. 144, 149 (3) (503 SE2d 376) (1998).


 Id.


 See In the Interest of C. R. G., 272 Ga. App. 161, 164-165 (611 SE2d 784) (2005); In the Interest of M. E. M., 272 Ga. App. 451, 455 (612 SE2d 612) (2005); In the Interest of T. G., 269 Ga. App. 278, 283-284 (603 SE2d 764) (2004); In the Interest of R. S. H., 269 Ga. App. 292, 298 (a) (603 SE2d 675) (2004); In the Interest of S. L. B., 265 Ga. App. 684, 688 (1) (595 SE2d 370) (2004); In the Interest of J. J., 259 Ga. App. 159, 165 (575 SE2d 921) (2003); In the Interest of D. S., 247 Ga. App. 569, 573 (545 SE2d 1) (2001); In the Interest of K. L., 234 Ga. App. 719, 722-723 (507 SE2d 542) (1998); In the Interest of K. S. W., supra at 149 (3).


 See In the Interest of A. T., 271 Ga. App. 470, 474 (610 SE2d 121) (2005); In the Interest of T.P., 270 Ga. App. 700, 706 (4) (608 SE2d 43) (2004); In the Interest of R. S., 255 Ga. App. 756, 761 (566 SE2d 461) (2002) (physical precedent only); In the Interest of D. F., 251 Ga. App. 859, 862 (555 SE2d 225) (2001); In the Interest of K. J., 226 Ga. App. 303, 307-309 (2) (b) (486 SE2d 899) (1997).


 See McCollum v. Jones, 274 Ga. App. 815, 823-824 (3) (a) (3) (619 SE2d 313) (2005) (physical precedent only); Ire the Interest of J.T.W., 270 Ga. App. 26, 36-37 (2) (d) (606 SE2d 59) *573(2004); In the Interest of J. H., 258 Ga. App. 211, 216 (573 SE2d 481) (2002); In the Interest of J. M., 251 Ga. App. 380, 383-384 (4) (554 SE2d 533) (2001).


 See In the Interest of J. T. W., supra; In the Interest of L. G., supra at 475 (2) (d) (noting divergent case law).


 In the Interest of J. T. W., supra at 37 (2) (d).


 We recognize that some cases, while citing the language of In the Interest of K. S. W., supra, that suggests no separate finding of likely harm is necessary, in fact do make such a separate finding. We would disapprove these cases only to the extent they may he read to hold that no separate finding is needed.


 See In the Interest of P. L. S. D., 275 Ga. App. 49, 52 (a) (4) (619 SE2d 755) (2005); In the Interest ofL. G., supra at 475-476 (2) (d).


 See id.; In the Interest of A. S. H., 239 Ga. App. 565, 570-571 (1) (521 SE2d 604) (1999).